Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 2, 2018

                                      No. 04-17-00800-CV

                IN THE INTEREST OF M.A.G. AND Z.A.G., CHILDREN,

                   From the County Court at Law No 2, Webb County, Texas
                             Trial Court No. 2017FLI001815C3
                         Honorable Victor Villarreal, Judge Presiding


                                         ORDER
       Appellant Abelardo G. Gonzalez is currently an inmate and is acting pro se in this appeal.
The underlying suit began with the Texas State Attorney General’s SAPCR suit against
Appellant as a defendant for child support. Later, Appellant filed a third-party plaintiff petition
against four governmental employees: the Honorable José A. Lopez, Ponce Treviño, Nicholas
Lichtenberger, and Robert Garcia.
        On November 17, 2017, the trial court signed a default order in a SAPCR against
Appellant on the child support matter. On December 4, 2017, Appellant filed a notice of appeal
challenging the trial court’s November 17, 2017 order. But acting on its own motion, and within
its plenary power, the trial court vacated its November 17, 2017 order and reset the trial for
March 16, 2018.
       Later, the trial court granted a motion to dismiss by the Honorable José A. Lopez and a
plea to the jurisdiction by Lichtenberger and Garcia. Appellant filed an amended notice of
appeal challenging the trial court’s granting the Honorable José A. Lopez’s motion to dismiss.
       Generally, “an appeal may be taken only from a final judgment. A judgment is final for
purposes of appeal if it disposes of all pending parties and claims in the record, except as
necessary to carry out the decree.” Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex.
2001). The appellate record does not appear to contain an appealable order or final judgment.
       We ORDER Appellant to show cause within FIFTEEN DAYS of the date of this order
why this appeal should not be dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(a). If
Appellant does not timely file written proof as ordered, this appeal will be dismissed. See id.
       All other appellate deadlines are SUSPENDED pending further order of this court.
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of February, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court